—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered September 28, 1999, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The record of the Rodriguez hearing (see People v Rodriguez, 79 NY2d 445), supports the hearing court’s determination that the jewelry store worker who purchased jewelry from the defendant on several occasions was sufficiently familiar with him that her identification of him from a photograph was merely confirmatory (see People v Rodriguez, supra; People v Gissendanner, 48 NY2d 543; People v Simmons, 247 AD2d 494; People v Ortega, 237 AD2d 108).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Smith, J.P., Goldstein, Friedmann and McGinity, JJ., concur.